BETTS, District Judge.
The above suit, as presented on the hearing before the court, on the pleadings and proofs therein, raised two main questions for the consideration of the court: First, whether the claimants, being citizens and residents of 'one of the seceded states of the Union at the time of the capture of the above vessel and eargo, had imputable to and impressed upon them the character of alien enemies because of the condition of public hostilities then subsisting between the state of their residence and the United States; and, second, whether, upon the proofs in the case, the claimants possessed such proprietary interest in the cargo captured as to constitute them owners thereof, within the rules of the prize law; and, due deliberation being had in the premises, it is considered and found by the court that the aforesaid vessel and cargo so seized were, at the time, enemy property, and that the claimants then possessed the legal ownership thereof. Wherefore, judgment of condemnation and forfeiture against the same is ordered. Decree accordingly.